Case 1:16-cv-05432-AMD-JO Document 14 Filed 10/17/18 Page 1 of 1 PageID #: 87



UNITED STATES DISTRICT COURT                                            IN CLERK'S OFFICE
                                                                    US DISTRICT COURT E.D.N.Y,
EASTERN DISTRICT NEW YORK

                                                                    ★    OCT 1 7 2018 -k
SECURITIES AND EXCHANGE
                                                                    BROOKLYN OFFICE
COMMISSION,


                              Plaintiff,
                                                        Civil No. 16-CV-05432-AMD


                                                        Hon. Ann M. Donnelly
NICHOLAS SAVVA


                              Defendant.




  ORDER APPROVING THE FINAL ACCOUNTING.TERMINATING THE FAIR
 FUND. DISCHARGING THE PLAN ADMINISTRATOR. AND AUTHORIZING THE
              TRANSFER OF RESIDUAL FUNDS TO THE U.S. TREASURY


        The Court, having reviewed the Securities and Exchange Commission's Motion and

Memorandum of Law in support of an order approving the final accounting, terminating the Fair

Fund, discharging the Plan Administrator, and authorizing the transfer of residual funds to the

U.S. Treasury, and for good cause shown, it is hereby ORDEIUED:

   1. The final accounting is hereby approved;

   2. The Fair Fund is terminated;

   3. The Plan Administrator is discharged; and

   4. The $2,824.29 remaining in the Fair Fund she              ferred to the CLS. Treasury.

SO ORDERED.


Dated              l(t.                                s/Ann M. Donnelly
                                                    lilted States District Judge
                                                      astern District of New York
